Citation Nr: 1750121	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  12-35 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for emphysema, asthma, and chronic obstructive pulmonary disease.

2.  Entitlement to an initial compensable rating for eczema, prior to November 13, 2014, and in excess of 60 percent, thereafter.

3.  Entitlement to a compensable rating for right ulnar nerve palsy, prior to September 10, 2015, and in excess of 10 percent, thereafter.

4.  Entitlement to a compensable rating for left ulnar nerve palsy, prior to September 10, 2015, and in excess of 10 percent, thereafter.

5.  Entitlement to a compensable rating for trauma left knee with retro patellar syndrome, prior to September 10, 2015, and in excess of 10 percent, thereafter.

6.  Entitlement to a disability rating in excess of 30 percent for a mental health disorder, prior to September 15, 2015.

7.  Entitlement to a disability rating in excess of 10 percent for tension and migraine headaches, prior to September 15, 2015, and in excess of 50 percent, thereafter.

8.  Entitlement to a disability rating in excess of 20 percent for fibromyalgia (previously evaluated as soreness of muscles and joints, fatigue, diarrhea/abdominal pain with bilateral ulnar palsy), prior to September 10, 2015, and in excess of a 40 percent rating, thereafter.

9.  Entitlement to a total disability rating based on individual unemployability by reason of service-connected disability (TDIU), prior to September 15, 2015.

10.  Entitlement to special monthly compensation (SMC) based on housebound, prior to September 15, 2015.


REPRESENTATION

The Veteran represented by:	Michel C. Daisley, Attorney at Law


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the above regional office (RO) of the Department of Veterans Affairs (VA).

The Veteran was afforded a hearing in this matter in September 2013.  The Veterans Law Judge (VLJ) who conducted the hearing is no longer employed by the Board.  The Veteran was sent a letter by VA in July 2017 to clarify if he would like a new hearing before a new VLJ.  In correspondence received from the Veteran in August 2017, he indicated that he did not wish to appear at another Board hearing and that he wished to have his case considered on the evidence of record.

This matter was previously before the Board in July 2014.  At that time the Board dismissed the issues of entitlement to service connection for a disability manifested by weight gain, claimed as due to an undiagnosed illness, as well as the issue of entitlement to a compensable disability rating for the service-connected fracture residuals of the third metacarpal of the left hand.  The Board also denied the following: an effective date earlier than November 23, 2007 for the grant of service connection for muscle and joint soreness, fatigue, diarrhea/abdominal pain with bilateral ulnar palsy; an effective date earlier than November 23, 2007 for the grant of service connection for panic disorder and anxiety disorder; and service connection for a rapid heartbeat claimed as due to undiagnosed illness.  As such, these issues are no longer before the Board.

In addition to dismissing and denying the above, the Board reopened the issues of entitlement to service connection for emphysema, as well as for a right knee disorder.  The remaining issues were remanded for further development.

Following the Board's remand, the RO issued a rating decision in March 2016, which did the following: (1) granted entitlement to a 100 percent disabling evaluation for service-connected mental health disorder, effective September 15, 2015; (2) granted entitlement to special monthly compensation based on housebound criteria from September 15, 2015; (3) granted service connection for right knee, retro patellar pain syndrome with an evaluation of 10 percent disabling, effective November 27, 2007; (4) granted service connection for gastroesophageal reflux disease (claimed as nausea) with an evaluation of 10 percent disabling, effective November 27, 2007; (5) granted entitlement to a separate compensable evaluation for right ulnar nerve palsy with an evaluation of 10 percent disabling, effective September 10, 2015; (6) granted entitlement to a separate compensable evaluation for left ulnar nerve palsy with an evaluation of 10 percent disabling, effective September 10, 2015; (7) increased the evaluation of trauma left knee with retro patellar syndrome and scar, from 0 percent disabling to 10 percent disabling, effective September 10, 2015; (8) increased the evaluation of fibromyalgia (previously evaluated as soreness of muscles and joints, fatigue, diarrhea/abdominal pain with bilateral ulnar palsy) from 20 percent disabling to 40 percent disabling, effective September 10, 2015; (9) increased the evaluation of tension and migraine headaches from 10 percent disabling to 50 percent disabling, effective September 15, 2015; (10) granted entitlement to service connection for eczema with an evaluation of 60 percent disabling, effective November 13, 2014.

The RO also issued a supplemental statement of the case (SSOC), in April 2016, which denied the following: entitlement to TDIU prior to September 15, 2015; entitlement to an evaluation in excess of 0 percent for service-connected retro patellar syndrome of the left knee, prior to September 10, 2015; entitlement to an evaluation in excess of 10 percent for service-connected retro patellar syndrome of the left knee, after September 10, 2015; and, entitlement to service connection for emphysema, asthma, and chronic obstructive pulmonary disease.

Following the March 2016 rating decision, the Veteran's representative submitted a timely notice of disagreement (NOD), received in April 2016, disputing the effective date of: (1) the mental health disorder; (2) the special monthly compensation based on housebound criteria; (3) right ulnar nerve palsy; (4) left ulnar nerve palsy; (5) trauma left knee with retro patellar syndrome and scar; (6) fibromyalgia (previously evaluated as soreness of muscles and joints, fatigue, diarrhea/abdominal pain with bilateral ulnar palsy); (7) tension and migraine headaches; and (8) eczema.  

The Board notes that in correspondence accompanying the April 2016 NOD, the Veteran's representative stated that VA had improperly combined for rating purposes the Veteran's chronic fatigue symptoms with the rating for fibromyalgia (previously evaluated as soreness of muscles and joints, fatigue, diarrhea/abdominal pain with bilateral ulnar palsy).  The Board notes that the Veteran received service connection for soreness of muscles and joints, fatigue, diarrhea/abdominal pain with bilateral ulnar palsy in a November 2008 rating decision, which was rated under Diagnostic Code 8850-5025.  The most recent rating code shows that the Veteran continues to be rated under Diagnostic Code 5025, though the RO reidentified the issue as fibromyalgia.  This issue has not been referred to as chronic fatigue.  If the Veteran wishes to establish service connection for chronic fatigue, he is invited to submit a claim through the appropriate processes.

Following the April 2016 SSOC, the Veteran's representative submitted correspondence, received in April 2016, disputing the effective date of the awarded TDIU and trauma left knee with retro patellar syndrome and scar, as well as the denial of entitlement to service connection for emphysema.

As a preliminary matter, the Board notes that the RO's grant of the following issues constitutes a full grant of the relief sought: service connection for right knee, retro patellar pain syndrome with an evaluation of 10 percent disabling, effective November 27, 2007; service connection for gastroesophageal reflux disease (claimed as nausea) with an evaluation of 10 percent disabling, effective November 27, 2007; entitlement to a 100 percent disabling evaluation for service-connected mental health disorder, effective September 15, 2015 (the period of time prior to September 15, 2015 remains on appellate status); and entitlement to special monthly compensation based on housebound criteria from September 15, 2015.  As such, they are no longer before the Board.

Several of the issues before the Board must be remanded because the Board does not have jurisdiction to adjudicate them.  For example, the RO's grant of entitlement to service connection for eczema constitutes a full grant of the relief sought.  However, as outlined in his April 2016 disagreement, the Veteran seeks entitlement to an initial compensable rating prior to November 13, 2014.  In addition, the RO granted a separate compensable rating for both right and left ulnar nerve palsy of 10 percent disabling, effective September 10, 2015.  As mentioned above, the Veteran filed a timely NOD.  However, the RO has never issued a statement of the case (SOC) regarding these issues.  Under these circumstances, the Board must remand, rather than refer, these issues back to the RO for an SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted above, the following issues must be remanded to obtain an SOC:  (1) entitlement to an initial compensable rating for eczema, prior to November 13, 2014, and in excess of 60 percent, thereafter; (2) entitlement to a compensable rating for right ulnar nerve palsy, prior to September 10, 2015, and in excess of 10 percent, thereafter; and (3) entitlement to a compensable rating for left ulnar nerve palsy, prior to September 10, 2015, and in excess of 10 percent, thereafter.  See Manlicon v. West, 12 Vet. App. 238 (1999).

VA has a general obligation to assist the Veteran in obtaining relevant records, both those held by non-federal repositories and those in such repositories, in support of claims for disability benefits.  38 U.S.C.A. § 5103A (b), (c); Golz v. Shinseki, 590 F.3d 1371, 1320 (2010); 38 C.F.R. § 3.159 (c).  Regarding federal records, VA is obligated to obtain SSA records if there is a reasonable possibility that the records could help substantiate the Veteran's claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (2010).  Included in the record is a document indicating that a CD was submitted with the label "SSD File," however, the documents therein could not be scanned.  While the document is undated, it appears, according to the VA's electronic docketing system, to have been received in April 2016.  The Board is aware of SSA records in the claim file, but they appear in the Board's electronic docket in March 2013.  Unfortunately, other than the notation "SSD File," the Board has no further indication as to the content of the CD and how the content may impact the Veteran's claim, or whether they are duplicative of the March 2013 records.  As such, the Board cannot, particularly given the duty to assist, proceed without ascertaining the contents of this CD.  Therefore, the Veteran's appeal must be remanded so that a hard copy of any records located within the CD can be printed and associated with the claim file.

In addition, the Board finds that clarification is necessary regarding the issue of for service connection for emphysema, asthma, and chronic obstructive pulmonary disease.  Specifically, the record contains two contradictory VA medical opinions regarding the etiology of the Veteran's respiratory disability.  The Board will remand to obtain a new opinion.

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran and his representative an SOC addressing the following: (1) entitlement to an initial compensable rating for eczema, prior to November 13, 2014, and in excess of 60 percent, thereafter; (2) entitlement to a compensable rating for right ulnar nerve palsy, prior to September 10, 2015, and in excess of 10 percent, thereafter; and (3) entitlement to a compensable rating for left ulnar nerve palsy, prior to September 10, 2015, and in excess of 10 percent, thereafter.

Only if the Veteran or his representative submits a timely substantive appeal addressing these issues should they be returned to the Board for appellate review.

2.  Obtain the contents of the CD identified in the VA's electronic docket system to have been received in April 2016 and include them in the record.

3.  Obtain a medical opinion addressing the etiology of the Veteran's claimed emphysema/asthma/chronic obstructive pulmonary disease disability.  If necessary, schedule the Veteran for an appropriate examination.  The examiner should be provided a copy of the claim file, including all lay statements submitted by the Veteran and others.  The examiner is asked to discuss in particular the VA opinions from September 2015 and February 2016.  

A review of the claim file should be noted in any subsequent opinion.  After reviewing the claim file, the examiner should answer the following question:

Is it at least as likely as not (i.e., a likelihood of 50 percent probability or greater) that the Veteran's emphysema/asthma/chronic obstructive pulmonary disease disability is related to his active duty service?

A detailed rationale for the opinion must be provided.

If upon completion of the above action the issue is denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

